Citation Nr: 1803900	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-08 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for dysthymic disorder.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1970 to May 1972 and from November 1974 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In March 2006, denied service connection for a psychiatric disorder, finding that such was not related to service.  In April 2010, the Board found that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for a psychiatric disorder and denied service connection for PTSD, finding that there was insufficient evidence to corroborate the Veteran's reported in-service stressor.  Since the Board's final decisions, see 38 C.F.R. § 20.1100, the medical evidence of record has shown a diagnosed of dysthymic disorder, listing, the Veteran's service-connected disabilities under the Axis III.  As this evidence suggests that the Veteran's dysthymic disorder is related to his service-connected disabilities, the Board finds that new and material evidence if sufficient to reopen his previously denied claims for a psychiatric disorder.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Additionally, as the Veteran's current psychiatric disorder has been diagnosed as dysthymic disorder, the issue of entitlement to service connection for PTSD has been recharacterized as service connection of dysthymic disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 

FINDING OF FACT

Resolving all doubt in favor of the Veteran, dysthymic disorder is proximately due to or the result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for dysthymic disorder as secondary to the service-connected diabetes mellitus and arthritis are met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a psychiatric disorder.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection is also warranted for a current disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (2016).

Here, the Board finds that the Veteran's current dysthymic disorder, is proximately due to or the result of his service-connected disabilities.

First, the Veteran is service-connected for diabetes mellitus; peripheral vascular disease of the lower extremities; peripheral neuropathy of the upper and lower extremities; impotency; a left foot disability; hammertoe deformity; left knee replacement; and a left shoulder disability.  Throughout the pendency of the appeal, the Veteran's service-connected disabilities have resulted in a combined 100 percent disability, as well as special monthly compensation at the housebound rate from August 2008 to December 2012.

Second, the Veteran has a current diagnosis of dysthymic disorder.  See, e.g., VA treatment record (September 6, 2011).

Third, the evidence suggests that the Veteran's current dysthymic disorder is proximately due to or the result of his service-connected disabilities.  In this regard, the Veteran was deemed medically unfit for service due to his service-connected orthopedic injuries.  See, e.g., Medical Board findings (December 5, 1975).  In service, the Veteran was referred for mental health consultation, during which he reported trouble communicating with others and an increasing desire to withdraw from others.  See Service treatment record (May 15, 1976).  Since service, the Veteran has had a longstanding history of mental health problems and has consistently reported that his service-connected disabilities cause fatigue, anxiety, and depression.  See, e.g., Statements (August 16, 1995; May 15, 2001; September 21, 2004; August 21, 2007).

In November 2004, a VA examiner diagnosed depression, but opined, without rationale, that such was not related to the Veteran's service-connected disabilities.  The Board affords no probative value to this VA medical opinion as it lacks any rationale and fails to address the Veteran's competent, credible assertion that the constant, severe symptoms of his service-connected disabilities make him feel anxious and depressed.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

On September 6, 2011, the Veteran's treating VA mental healthcare provider diagnosed dysthymic disorder, noting, under Axis III, that service-connected diabetes mellitus and arthritis are relevant to the Veteran's psychiatric disorder.  The Board finds that this opinion is highly probative to the nature and etiology of the Veteran's current psychiatric disorder.  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (explaining that a notation under Axis IV "reflects the medical determination of a competent expert, made after a full evaluation of the veteran, as to the conditions and events relating to the veteran's current condition. . . . [and] constitutes competent medical nexus evidence.") (internal citations omitted).  Moreover, the Board finds that the clinician's opinion that the Veteran's dysthymic disorder is related to his service-connected disorder is logical, particularly in light of the severity of the Veteran's service-connected disabilities, and the opinion is in step with the Veteran's consistent assertion that his service-connected have caused fatigue, anxiety, and depression since service. 

In January 2012, a VA examiner opined that the Veteran does not have any current psychiatric disorders.  The Board affords no probative value to this VA medical opinion as it fails to address favorable evidence of record, such as the September 6, 2011, mental health treatment record.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

Even though all of the VA medical opinions in the record are inadequate, the Board concludes that there is sufficient evidence to resolve reasonable doubt in the Veteran's favor and therefore a remand is not necessary to obtain another medical opinion as the available evidence is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  In this regard, the Board finds it is at least as likely as not that the Veteran's current dysthymic disorder is related to his service-connected disabilities.  The Board finds that the September 6, 2011, medical opinion relating the Veteran's dysthymic disorder to his service-connected diabetes mellitus and arthritis is competent, credible, and highly probative.  Indeed, none of the unfavorable VA medical opinions addressed this favorable evidence, nor did the negative opinions address the Veteran's report of symptoms since service.  After resolving any doubt in the Veterans favor, the Board finds a service connection for dysthymic disorder is warranted.


ORDER


Service connection for dysthymic disorder is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


